274 So. 2d 767 (1973)
CITY OF CROWLEY, Louisiana, Plaintiff-Appellee,
v.
PIC-A-PAK GROCERY CORPORATION, Defendant-Appellant.
No. 4083.
Court of Appeal of Louisiana, Third Circuit.
March 12, 1973.
Rehearing Denied April 2, 1973.
Writ Refused May 24, 1973.
Davidson, Meaux, Onebane & Donohoe, by Robert L. Cabes, Lafayette, for defendant-appellant.
Joseph S. Gueno, Jr., Crowley, for plaintiff-appellee.
Pugh, Buatt, Landry & Pugh, by Lawrence G. Pugh, Jr., Crowley, for defendant-appellee.
Before FRUGE, HOOD and DOMENGEAUX, JJ.
HOOD, Judge.
This is an action instituted by the City of Crowley for judgment enjoining defendant, Pic-A-Pak Grocery Corporation, from violating the provisions of Ordinance No. 922 of that city relating to the dispensing of gasoline. Judgment was rendered by the trial court in favor of plaintiff, granting it the relief which it sought. Defendant appealed.
This case was consolidated for trial and appeal with two other related cases, and we are rendering judgment in all of these cases on this date. See Hi-Lo Oil Company, et al., v. City of Crowley, Louisiana, La.App., 274 So. 2d 757, and City of Crowley, Louisiana, v. Shop-Rite, Inc., La.App., 274 So. 2d 768.
For the reasons which we assigned in the companion case of Hi-Lo Oil Company et al., v. City of Crowley, Louisiana, supra, the judgment appealed from in the instant suit is affirmed. The costs of this appeal are assessed to defendant-appellant.
Affirmed.